Name: Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers' access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: rights and freedoms;  labour market;  employment;  information and information processing
 Date Published: nan

 22.4.2016 EN Official Journal of the European Union L 107/1 REGULATION (EU) 2016/589 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 April 2016 on a European network of employment services (EURES), workers' access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 46 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) The free movement of workers is a fundamental freedom of citizens of the Union and one of the pillars of the internal market, enshrined in Article 45 of the Treaty on the Functioning of the European Union (TFEU). Its implementation is further developed by Union law aiming to guarantee the full exercise of rights conferred on citizens of the Union and the members of their families. (2) The free movement of workers is one of the key elements in the development of a more integrated Union labour market, including in cross-border regions, which allows higher worker mobility, thereby increasing diversity and contributing to Union-wide social inclusion and integration of persons excluded from the labour market. It also contributes to finding the right skills for vacant positions and overcoming bottlenecks in the labour market. (3) Regulation (EU) No 492/2011 of the European Parliament and of the Council (4) established mechanisms for clearance and for information exchange, and Commission Implementing Decision 2012/733/EU (5) laid down provisions on the functioning of a network for European employment services (EURES network) in accordance with that Regulation. That regulatory framework needs to be revised to reflect new mobility patterns, enhanced requirements for mobility on a fair basis, changes in the technology for sharing job-vacancy data, the use of a variety of recruitment channels by workers and employers and the increasing role of other labour-market brokers next to the public employment services (PES) in the provision of recruitment services. (4) In order to help the workers who enjoy the right to work in another Member State to exercise that right effectively, assistance in accordance with this Regulation is open to all citizens of the Union who have a right to take up an activity as a worker and to the members of their families in accordance with Article 45 TFEU. Member States should give the same access to any third-country national benefiting, in accordance with Union or national law, from equal treatment with their own nationals in that field. This Regulation is without prejudice to the rules on the access of third-country nationals to national labour markets as set out in the relevant Union and national law. (5) Growing interdependency among labour markets calls for reinforced cooperation between employment services, including those in cross-border regions, to bring about freedom of movement for all workers through voluntary labour mobility within the Union on a fair basis and in accordance with Union law and national law and practice pursuant to point (a) of Article 46 TFEU. A framework for cooperation on labour mobility within the Union should therefore be established between the Commission and the Member States. That framework should bring together job vacancies from across the Union and the possibility of applying for those job vacancies, set up arrangements for the provision of related support services to workers and employers and provide for a common approach for the sharing of the information necessary to facilitate such cooperation. (6) The Court of Justice of the European Union (Court of Justice) has considered that the concept of worker in Article 45 TFEU must be given a Union meaning and be defined in accordance with objective criteria which distinguish the employment relationship by reference to the rights and duties of the persons concerned. In order to be treated as a worker, a person must pursue an activity which is genuine and effective, to the exclusion of activities on such a small scale as to be regarded as purely marginal and ancillary. The essential feature of an employment relationship has been considered to be that, for a certain period of time, a person performs services for and under the direction of another person in return for which remuneration is received (6). The concept of worker has been considered to include, in certain circumstances, persons undertaking an apprenticeship (7) or a traineeship (8). (7) The Court of Justice has consistently held that freedom of movement for workers forms one of the foundations of the Union and, consequently, that the provisions laying down that freedom must be given a broad interpretation (9). The Court of Justice has held that the freedom of movement of workers contained in Article 45 TFEU also entails certain rights for nationals of Member States moving within the Union for the purposes of seeking employment (10). The concept of worker should therefore, for the purposes of this Regulation, be understood to cover jobseekers, regardless of whether they are currently in an employment relationship. (8) In order to facilitate labour mobility within the Union, the European Council requested in the Compact for Growth and Jobs that the possibility of extending the EURES network to apprenticeships and traineeships be explored. Apprenticeships and traineeships should be covered under this Regulation provided that successful applicants are subject to an employment relationship. Member States should be able to exclude from clearance certain categories of apprenticeships and traineeships in order to ensure the coherence and functioning of their educational systems and to take into account the need to design their active labour market policy measures on the basis of the needs of the workers targeted by those measures. The Council recommendation of 10 March 2014 on a quality framework for traineeships (11) should be taken into consideration for the purposes of improving the quality of traineeships, in particular as regards learning and training content and working conditions, with the aim of easing the transition from education, unemployment or inactivity to work. In accordance with that recommendation, the rights and working conditions of trainees under applicable Union and national law should be respected. (9) The information on offers of apprenticeship and traineeships provided for in this Regulation can be complemented by web-based tools and services developed by the Commission or by other actors, thereby allowing employers to share directly with workers opportunities on apprenticeships and traineeships across the Union. (10) Since its launch in 1994, EURES has been a network for cooperation between the Commission and the PES to provide information, advice and recruitment or placement for the benefit of workers and employers, as well as any citizen of the Union wishing to benefit from the principle of the free movement of workers, through its human network and via online service tools available on the European job mobility portal (EURES portal). A more coherent application of clearance, support services and exchange of information on labour mobility within the Union is needed. The EURES network should therefore be re-established and reorganised as a part of the revised regulatory framework in order to be further strengthened. The roles and responsibilities of the different organisations participating in the EURES network should be determined. (11) The composition of the EURES network should be flexible enough to adjust to changing developments on the market for recruitment services. The emergence of a variety of employment services points towards the need for a concerted effort by the Commission and the Member States to broaden the EURES network as the main Union tool for delivering recruitment services across the Union. A broader membership of the EURES network would have social, economic and financial benefits and could also contribute to generating innovative forms of learning and cooperation, including on quality standards for job vacancies and support services, at national, regional, local and cross-border level. (12) Broadening EURES membership would improve efficiency in service delivery by facilitating partnerships and enhancing complementarity and quality, and would increase the market share of the EURES network, in so far as new participants would make available job vacancies, job applications and curricula vitae (CVs) and offer support services to workers and employers. (13) It should be possible for any organisation, including public, private or third-sector employment services, which undertakes to fulfil all criteria and the full range of tasks set out in this Regulation to become a EURES Member. (14) Certain organisations would not be able to perform the full range of tasks required of EURES Members under this Regulation but have an important potential contribution to make to the EURES network. It is therefore appropriate to give them the opportunity to become EURES Partners on an exceptional basis. Such an exception should be granted only where justified and could be justified on the grounds of the applicant's small size, its limited financial resources, because it usually does not provide the whole range of tasks required or because it is a not-for-profit organisation. (15) Transnational and cross-border cooperation and support to all EURES Members and Partners operating in Member States would be facilitated by a structure at Union level (the European Coordination Office). The European Coordination Office should provide common information, tools and guidance, training activities developed together with Member States, and a helpdesk function. The training activities and the helpdesk function should, in particular, assist staff operating in the organisations participating in the EURES network who are experts on providing job-matching, placement and recruitment activities, as well as information, guidance and assistance, to workers, employers and organisations interested in transnational and cross-border mobility issues and are in direct contact with those target groups for that purpose. The European Coordination Office should also be responsible for the operation and development of the EURES portal and a common IT platform. To guide its work, multiannual work programmes should be developed in consultation with Member States. (16) Member States should establish national coordination offices (NCOs) to ensure the transfer of available data to the EURES portal and to provide general support and assistance to all EURES Members and Partners on their territory, including on how to deal with complaints and problems with job vacancies, where appropriate in cooperation with other relevant public authorities such as labour inspectorates. Member States should support cooperation with their counterparts in the other Member States, including at cross-border level, and with the European Coordination Office. The NCOs should also have the task of verifying compliance issues as regards standards for the intrinsic and technical quality of data and data protection. To facilitate communication with the European Coordination Office and help the NCOs to promote compliance with those standards by all EURES Members and Partners on their territory, the NCOs should ensure a coordinated transfer of the data to the EURES portal through a single coordinated channel, where appropriate using existing national IT platforms. In order to deliver quality service in a timely manner, Member States should ensure that their NCOs have a sufficient number of trained staff and other resources necessary to carry out their tasks as laid down in this Regulation. (17) The social partners' participation in the EURES network contributes, in particular, to the analysis of obstacles to mobility as well as the promotion of voluntary labour mobility on a fair basis within the Union, including in cross-border regions. The social partners' representatives at Union level should therefore be able to attend the meetings of the Coordination Group established under this Regulation and should have a regular dialogue with the European Coordination Office, while national employers' organisations and trade unions should be involved in cooperation with the EURES network facilitated by the NCOs through a regular dialogue with the social partners in accordance with national law and practice. The social partners should be able to apply to become a EURES Member or Partner upon fulfilment of the relevant obligations under this Regulation. (18) Given their special status, the PES should be appointed by the Member States as EURES Members, without having to undergo the admission procedure. Member States should ensure that PES comply with the minimum common criteria set out in Annex I (the minimum common criteria) and the obligations under this Regulation. In addition, Member States are able to delegate to their PES general tasks or activities relating to the organisation of the work under this Regulation, including the development and operation of the national systems for admitting EURES Members and Partners. In order to fulfil their obligations under this Regulation, each PES should have sufficient capacity, technical assistance and financial and human resources. (19) In accordance with their competence regarding the organisation of labour markets, Member States should be responsible for admitting organisations as EURES Members and Partners on their territory. Such an admission should be subject to the minimum common criteria and a limited set of basic rules on the process of admission to ensure transparency and equal opportunities when joining the EURES network, while allowing for the flexibility necessary to take into account the different national models and forms of cooperation between PES and other actors on the labour-market in the Member States. Member States should be able to revoke such an admission in the event that an organisation ceases to fulfil the applicable criteria or requirements on the basis of which it was admitted. (20) The purpose of establishing the minimum common criteria to become a EURES Member or Partner is to ensure compliance with minimum quality standards. Applications for admission should therefore be assessed at least against the minimum common criteria. (21) One of the objectives of the EURES network is to support fair and voluntary labour mobility within the Union and therefore the minimum common criteria for admitting organisations to join the EURES network should also include the requirement that those organisations commit themselves to fully respecting applicable labour standards and legal requirements, including the principle of non-discrimination. Member States should therefore be able to refuse or revoke the admission of organisations that are in breach of the labour standards or legal requirements, in particular those concerning remuneration and working conditions. In the event of a refusal of admission or revocation based on non-compliance with those standards or requirements, the relevant NCO should inform the European Coordination Office, which should then forward the information to the other NCOs. The NCOs can take appropriate action in relation to organisations operating on their territory in accordance with their national law and practice. (22) The activities of organisations admitted to the EURES network should be monitored by Member States in order to ensure that the organisations apply the provisions of this Regulation correctly. Member States should take appropriate measures to ensure optimal compliance. Monitoring should primarily be based on the data provided by those organisations to the NCOs in accordance with this Regulation, but could also entail, where appropriate, control and audit measures, such as random checks. This should include the monitoring of compliance with the applicable accessibility requirements. (23) A Coordination Group should be established to exercise a coordinating role with regard to the activities and functioning of the EURES network. It should serve as a platform for the exchange of information and for the sharing of best practices, in particular regarding the development and dissemination across the EURES network of appropriate information and guidance to workers, including frontier workers, and employers. It should also be consulted during the process of preparing templates, technical standards and formats as well as regarding the definition of uniform detailed specifications for data collection and analysis. The social partners should be able to attend discussions of the Coordination Group concerning, in particular, strategic planning, development, implementation, monitoring and evaluation of the services and activities as referred to in this Regulation. In order to make synergies in the work of the EURES network with that of the PES Network established by Decision No 573/2014/EU of the European Parliament and of the Council (12), the Coordination Group should cooperate with the Board of the PES Network. Such cooperation could entail sharing best practices and keeping the Board informed about the current and planned activities of the EURES network. (24) The EURES service mark, as well as the logo characterising it, is registered as a European Union trade mark with the European Union Intellectual Property Office. Only the European Coordination Office has the authority to grant third parties permission to use the EURES logo in accordance with Council Regulation (EC) No 207/2009 (13). The European Coordination Office should inform the organisations concerned accordingly. (25) In order to communicate reliable and up-to-date information to workers and to employers on the different aspects of labour mobility and social protection within the Union, the EURES network should cooperate with: other bodies, services and Union networks facilitating mobility and informing citizens of the Union about their rights under Union law, such as the European network of equality bodies (Equinet), Your Europe portal, the European Youth portal and Solvit; organisations working for cross-border cooperation; and the organisations responsible for the recognition of professional qualifications and the bodies for the promotion, analysis, monitoring and support of equal treatment of workers designated in accordance with Directive 2014/54/EU of the European Parliament and of the Council (14). In order to ensure synergies, the EURES network should also cooperate with relevant bodies dealing with social security coordination. (26) The exercise of the right of freedom of movement for workers would be facilitated by setting up the means to support clearance in order to make the labour market fully accessible to both workers and employers. A common IT platform should therefore be further developed at Union level and run by the Commission. Securing that right means empowering workers to gain access to employment opportunities throughout the Union. (27) For digital use, job applications and CV data could be expressed as jobseeker profiles. (28) The common IT platform which brings together job vacancies and the possibility of applying for those vacancies, while enabling workers and employers to match data automatically according to various criteria and levels, should facilitate the achievement of equilibrium on the Union labour markets, thus contributing to increasing employment within the Union. (29) In order to promote freedom of movement for workers, all job vacancies made publicly available through PES and other EURES Members or, where relevant, EURES Partners, should be published on the EURES portal. However, in specific circumstances and with the objective of ensuring that the EURES portal contains only information relevant for mobility within the Union, Member States should be allowed to provide employers with the possibility not to have a job vacancy published on the EURES portal following an objective assessment by the employer of the requirements relating to the job in question, namely specific skills and competences required in order to adequately perform the job duties, on the basis of which the employer justifies not publishing the vacancy for those reasons alone. (30) Workers should be able, at any time, to withdraw their consent and require the deletion or modification of any or all of the data made available. Workers should be able to choose from a number of options to restrict access to their data or to certain attributes. (31) The legal responsibility for ensuring the intrinsic and technical quality of the information made available to the common IT platform, in particular as regards job vacancy data, is with the organisations that make the information available in accordance with the law of and within the standards set by the Member States. The European Coordination Office should facilitate cooperation, with a view to detecting any fraud or abuse relating to the exchange of information at Union level. All parties involved should ensure the provision of quality data. (32) To enable the staff of the EURES Members and Partners, such as case handlers, to carry out swift and adequate search and matching activities, it is important that there are no technical barriers in those organisations that prevent the use of the publicly available data from the EURES portal, so that such data can be processed as part of the recruitment and placement services offered. (33) The Commission is developing a European classification for skills/competences, qualifications and occupations (the European classification). The European classification is standard terminology for occupations, skills, competences and qualifications which aims to facilitate online job application within the Union. It is appropriate to develop cooperation between the Commission and the Member States regarding interoperability and automated matching of job vacancies with job applications and CVs (automated matching), including at cross-border level, through the common IT platform. Such cooperation should include mapping to and from the list of skills/competences and occupations of the European classification to national classification systems. Member States should be kept informed of the development of the European classification. (34) The data developed by Member States in the context of the European Qualification Framework (EQF) could serve as input for the European classification, as regards qualifications. Best practices and experiences gained under the EQF might contribute to a further development of the relationship between the data sets under the EQF and the European classification. (35) The establishment of an inventory to map national classifications to the list of skills/competences and occupations of the European classification or, alternatively, the replacement of the national classifications with the European classification might generate costs for Member States. Such costs would vary across the Member States. The Commission should provide technical and, where possible, financial support under the applicable rules for the relevant available financing instruments, such as the Regulation (EU) No 1296/2013 of the European Parliament and of the Council (15). (36) The EURES Members and, where relevant, the EURES Partners should ensure access to support services for all workers and employers that seek their assistance. A common approach should be established in relation to those services, and the principle of equal treatment of workers and employers seeking assistance with regard to labour mobility within the Union, regardless of their location in the Union, should be secured to the extent possible. Principles and rules should therefore be established with regard to the availability of support services on the territory of the individual Member States. (37) When providing services under this Regulation, comparable situations should not be treated differently and different situations should not be treated in the same way unless such treatment is objectively justified. There should be no discrimination based on grounds such as nationality, sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation in the provision of such services. (38) A wider and more comprehensive choice of assistance on labour mobility opportunities within the Union benefits workers. Support services will help to decrease the obstacles faced by workers when exercising their rights under Union law and to exploit more efficiently all job opportunities, thus securing better individual employment prospects and pathways for workers, including those in vulnerable groups. All interested workers should therefore have access to general information on job opportunities and on the conditions of living and working in another Member State, as well as basic assistance with drafting CVs. Upon their reasonable request, interested workers should also be able to receive more personalised assistance, taking into account national practice. Further job-search assistance and other additional services could include services such as the selection of suitable vacancies, assistance with drawing up job applications and CVs and obtaining clarifications on specific job vacancies in other Member States. (39) Support services should also facilitate finding a suitable candidate in another Member State for those employers interested in recruiting from within the Union. All interested employers should be able to get information on specific rules and factors relating to recruitment from another Member State as well as basic assistance with drafting job vacancies. Where recruitment is considered to be likely, interested employers should also be able to receive more personalised assistance, taking into account national practice. Further assistance could include the preselection of candidates, facilitating direct contact between employers and candidates using specific online tools or events, such as job fairs, and administrative support during the recruitment process, especially for small and medium-sized enterprises (SMEs). (40) When providing workers and employers with basic information concerning the EURES portal and the EURES network, the EURES Members and, where relevant, the EURES Partners should put in place effective access to support services under this Regulation, not only by ensuring that such services are available on the explicit request of an individual worker or employer, but also, where appropriate, by providing, on their own initiative, information about EURES to workers and employers on the occasion of their first contact (mainstreaming EURES), and by proactively offering assistance in this area throughout the recruitment process. (41) A profound understanding of labour demand in terms of occupations, sectors and needs of employers would benefit the right of free movement of workers within the Union. Support services should therefore include good-quality assistance to employers, in particular SMEs. Close working relationships between employment services and employers are intended to increase the pool of job vacancies, improve the job-matching of suitable candidates as well as improve labour-market intelligence in general. (42) Support services for workers are connected to the exercise of their fundamental freedom of movement as workers under Union law and should be free of charge. However, support services for employers may be subject to a fee, in accordance with national law and practice. (43) In order to allow organisations that apply for admission and aim to provide information and assistance through online channels to participate in the EURES network, it should be made possible for them to provide the support services referred to in this Regulation as e-services. Taking into account that digital literacy varies considerably across Member States, PES, at least, should also be able to provide support services through offline channels where necessary. Member States should take appropriate action in order to ensure the quality of online information and support provided by the EURES Members and Partners. They could entrust their NCO with the task of monitoring online information and support. (44) Particular attention should be paid to facilitating mobility in cross-border regions and to providing services to frontier workers who are subject to different national practices and legal systems and encounter specific administrative, legal or tax barriers relating to mobility. Member States may choose to set up specific support structures, such as cross-border partnerships, to facilitate that kind of mobility. Such structures should, within the framework of the EURES network, address the specific needs for information and guidance to frontier workers as well as placement and recruitment services and coordinated cooperation between the participating organisations. (45) It is important that the EURES Members and Partners are able to cooperate in providing services specific to frontier workers with organisations outside the EURES network without conferring rights or imposing obligations under this Regulation on such organisations. (46) Active labour market measures providing job-search assistance in each Member State should also be accessible to citizens of the Union who are searching for employment opportunities in other Member States. This Regulation should not affect the competences of individual Member States to set procedural rules and to apply general entry conditions to ensure an appropriate use of public resources available. This Regulation should not affect Regulation (EC) No 883/2004 of the European Parliament and of the Council (16) and should not constitute an obligation for Member States to export active labour market measures to the territory of another Member State if the citizen is already living there. (47) Transparency of labour markets and adequate matching capabilities, including the matching of skills and qualifications with the needs of the labour market, are important preconditions for labour mobility within the Union. A better balance between labour supply and demand by improved matching of skills and jobs can be achieved through an efficient system at Union level for exchanging information on national, regional and sectoral labour supply and demand. Such a system should be set up between the Commission and the Member States and used as a basis for Member States to underpin practical cooperation within the EURES network. That exchange of information should take into account labour mobility flows and patterns in the Union monitored by the Commission and the Member States. (48) A programming cycle should be established to support the coordination of action on mobility within the Union. The programming of Member States' national work programmes should take into account data on mobility flows and patterns, the data analysis of existing and forecast labour shortages and surpluses, and recruitment experiences and practices under the EURES network. The programming should consist of a review of the existing resources and tools at the disposal of the organisations in the Member State to facilitate labour mobility within the Union. (49) The sharing of draft national work programmes under the programming cycle among Member States should enable the NCOs, together with the European Coordination Office, to direct the resources of the EURES network towards appropriate actions and projects, and thereby to steer the development of the EURES network as a more result-oriented tool responsive to the needs of workers and employers according to the dynamics of labour markets. This could be supported by the sharing of best practices at Union level, including through reports on EURES activity. (50) In order to obtain adequate information for measuring the performance of the EURES network, this Regulation establishes the minimum data to be collected in Member States. In order to monitor the EURES network at Union level, comparable quantitative and qualitative data should be collected at national level by Member States. This Regulation therefore provides a procedural framework for establishing uniform detailed specifications for the collection and analysis of the data. Those specifications should help to evaluate the progress made against the objectives set for the EURES network under this Regulation and build on existing practice within PES. With regard to the fact that, in the absence of reporting obligations for workers and employers, it might be difficult to obtain direct recruitment and placement results, organisations participating in the EURES network should make use of other available information, such as the number of job vacancies handled and filled, where it can serve as a plausible indication for those results. Case handlers of those organisations should report regularly on their contacts and on the cases handled by them, in order to ensure a steady and reliable basis for the collection of data. (51) Where the measures provided for in this Regulation entail the processing of personal data, they must be carried out in accordance with Union law on the protection of personal data, in particular Directive 95/46/EC of the European Parliament and of the Council (17) and Regulation (EC) No 45/2001 of the European Parliament and of the Council (18), as well as the national implementing measures thereto. In that context, particular attention should be paid to issues concerning the retention of personal data. (52) The European Data Protection Supervisor was consulted in accordance with Article 28(2) of Regulation (EC) No 45/2001 and delivered an opinion on 3 April 2014 (19). (53) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union, as referred to in Article 6 of the Treaty on European Union (TEU). (54) Since the objective of this Regulation, namely to establish a common framework for cooperation between Member States to bring together job vacancies and the possibility of applying for those job vacancies and to facilitate the achievement of a balance between supply and demand in the employment market, cannot be sufficiently achieved by the Member States but can rather be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (55) In order to modify the areas of EURES activities for which the collection of data is required by the Member States or to add other areas of EURES activities undertaken at national level within the framework of this Regulation to those areas for which data collection is required to take into account evolving needs on the labour market, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission. It is of particular importance that the Commission carry out appropriate consultations with experts during its preparatory work, including Member States' experts. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (56) In order to ensure uniform conditions for the implementation of the technical standards and formats applicable to clearance and automated matching, the models and procedures for sharing information between Member States as well as the uniform detailed specifications for data collection and analysis, and in order to adopt the list of skills/competences and occupations of the European classification, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (20). (57) For the purpose of establishing the composition of the EURES network for a transitional period and of ensuring operational continuity with the EURES network as established within the framework of Regulation (EU) No 492/2011, organisations designated as EURES Partners or as Associated EURES Partners under Implementing Decision 2012/733/EU at the time of entry into force of this Regulation should be allowed to continue as EURES Members or Partners for a transitional period. Where such organisations wish to remain in the EURES network after expiry of the transitional period they should, once the applicable system for admittance of the EURES Members and Partners is established in accordance with this Regulation, make an application to that effect. (58) Regulations (EU) No 492/2011 and (EU) No 1296/2013 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation establishes a framework for cooperation to facilitate the exercise of the freedom of movement for workers within the Union in accordance with Article 45 TFEU, by laying down principles and rules on: (a) the organisation of the EURES network between the Commission and the Member States; (b) cooperation between the Commission and the Member States on sharing relevant available data on job vacancies, job applications and CVs; (c) actions by and between Member States to achieve a balance between supply and demand in the labour market, with a view to achieving a high level of quality employment; (d) the functioning of the EURES network, including cooperation with the social partners and involvement of other actors; (e) mobility support services related to the functioning of the EURES network to be provided to workers and employers, thereby also promoting mobility on a fair basis; (f) promotion of the EURES network at Union level through effective communication measures taken by the Commission and the Member States. Article 2 Scope This Regulation shall apply to the Member States and citizens of the Union without prejudice to Articles 2 and 3 of Regulation (EU) No 492/2011. Article 3 Definitions For the purpose of this Regulation, the following definitions apply: (1) public employment services or PES means the organisations of the Member States, as part of relevant ministries, public bodies or corporations falling under public law, that are responsible for implementing active labour market policies and providing quality employment services in the public interest; (2) employment services means a legal entity lawfully operating in a Member State which provides services for workers seeking employment and for employers wishing to recruit workers; (3) job vacancy means an offer of employment which would allow the successful applicant to enter into an employment relationship that would qualify that applicant as a worker for the purposes of Article 45 TFEU; (4) clearance means the exchange of information and processing of job vacancies, job applications and CVs; (5) common IT platform means the IT infrastructure and related platforms set up at Union level for the purpose of transparency and clearance in accordance with this Regulation; (6) frontier worker means a worker pursuing an activity as an employed person in a Member State and who resides in another Member State to which that worker returns as a rule daily or at least once a week; (7) EURES cross-border partnership means a grouping of EURES Members or Partners and, where relevant, other stakeholders outside of the EURES network, with the intention of long-term cooperation in regional structures, set up in cross-border regions between: the employment services on regional, local and, where appropriate, national level; the social partners; and, where relevant, other stakeholders of at least two Member States or a Member State and another country participating in the Union instruments aiming to support the EURES network. Article 4 Accessibility 1. Services under this Regulation shall be available to all workers and employers across the Union and shall respect the principle of equal treatment. 2. Accessibility for persons with disabilities to the information provided on the EURES portal and to support services available at national level shall be ensured. The Commission and the EURES Members and Partners shall determine the means to ensure this with regard to their respective obligations. CHAPTER II RE-ESTABLISHMENT OF THE EURES NETWORK Article 5 Re-establishment of the EURES network 1. The EURES network is hereby re-established. 2. This Regulation replaces the regulatory framework on EURES as set out in Chapter II of Regulation (EU) No 492/2011 and Implementing Decision 2012/733/EU adopted on the basis of Article 38 of that Regulation. Article 6 Objectives of the EURES network The EURES network shall, within the areas of its activities, contribute to the following objectives: (a) facilitating the exercise of the rights conferred by Article 45 TFEU and by Regulation (EU) No 492/2011; (b) implementing the coordinated strategy for employment and, in particular, for promoting a skilled, trained and adaptable workforce as referred to in Article 145 TFEU; (c) improving the functioning, cohesion and integration of the labour markets in the Union, including at cross-border level; (d) promoting voluntary geographical and occupational mobility in the Union, including in cross-border regions, on a fair basis and in compliance with Union and national law and practice; (e) supporting transitions into the labour market, thereby promoting the social and employment objectives referred to in Article 3 TEU. Article 7 Composition of the EURES network 1. The EURES network shall comprise the following categories of organisation: (a) a European Coordination Office which shall be established within the Commission and which shall be responsible for assisting the EURES network in carrying out its activities; (b) national coordination offices (NCOs) responsible for the application of this Regulation in the respective Member State, which shall be designated by the Member States and which may be their PES; (c) the EURES Members, namely: (i) the PES appointed by the Member States in accordance with Article 10; and (ii) organisations admitted in accordance with Article 11, or, for a transitional period in accordance with Article 40, to provide at national, regional or local level, including on a cross-border basis, support with clearance and support services to workers and employers; (d) the EURES Partners, which are organisations admitted in accordance with Article 11, and in particular with paragraphs 2 and 4 thereof, or for a transitional period in accordance with Article 40, to provide at national, regional or local level, including on a cross-border basis, support with clearance or support services to workers and employers. 2. Social partner organisations may become part of the EURES network as EURES Members or Partners in accordance with Article 11. Article 8 Responsibilities of the European Coordination Office 1. The European Coordination Office shall assist the EURES network in carrying out its activities, in particular by developing and conducting, in close cooperation with the NCOs, the following activities: (a) the formulation of a coherent framework and the provision of horizontal support activities for the benefit of the EURES network, including: (i) the operation and development of the EURES portal, and related IT services, including systems and procedures for the exchange of job vacancies, job applications, CVs and supporting documents and other information, in cooperation with other relevant Union information and advisory services or networks, and initiatives; (ii) information and communication activities regarding the EURES network; (iii) a common training programme and continuing professional development for the staff of the EURES Members and Partners and of the NCOs, ensuring the necessary expertise; (iv) a helpdesk function supporting the staff of the EURES Members and Partners and NCOs, in particular the staff in direct contact with workers and employers; (v) the facilitation of networking, exchange of best practices and mutual learning within the EURES network; (b) the analysis of geographic and occupational mobility, taking into account the different situations in the Member States; (c) the development of an appropriate cooperation and clearance structure within the Union for apprenticeships and traineeships, in accordance with this Regulation. 2. The European Coordination Office shall be managed by the Commission. The European Coordination Office shall establish a regular dialogue with the representatives of the social partners at Union level. 3. The European Coordination Office shall, in consultation with the Coordination Group referred to in Article 14, draw up its multiannual work programmes. Article 9 Responsibilities of the NCOs 1. Member States shall designate NCOs in accordance with point (b) of Article 7(1). The Member States shall notify the European Coordination Office of those designations. 2. Each NCO shall be responsible for: (a) the organisation of work relating to the EURES network in the Member State, including ensuring a coordinated transfer to the EURES portal of information on job vacancies, job applications and CVs in accordance with Article 17 through a single coordinated channel; (b) cooperation with the Commission and the Member States on the clearance within the framework set in Chapter III; (c) providing the European Coordination Office with any available information on discrepancies between the number of job vacancies notified and the total number of job vacancies at national level; (d) the coordination of actions within the Member State concerned and together with other Member States in accordance with Chapter V. 3. Each NCO shall organise the implementation at national level of the horizontal support activities provided by the European Coordination Office as referred to in Article 8, where appropriate in close cooperation with the European Coordination Office and other NCOs. Those horizontal support activities shall include in particular: (a) for the purpose of publication, in particular on the EURES portal, the collection and validation of up-to-date information on the EURES Members and Partners operating on the NCO's national territory, their activities and the scope of the support services that they provide to workers and employers; (b) the provision of pre-training activities relating to EURES activity and the selection of staff for participation in the common training programme and in mutual learning activities; (c) the collection and analysis of data relating to Articles 31 and 32. 4. For the purpose of publication, in particular on the EURES portal, in the interest of workers and employers, each NCO shall make available, regularly update and disseminate in a timely manner, information and guidance available at national level relating to the situation in the Member State concerning: (a) living and working conditions, including general information on social security and tax payments; (b) the relevant administrative procedures regarding employment, and the rules applicable to workers upon taking up employment; (c) its national regulatory framework for apprenticeships and traineeships and existing Union rules and instruments; (d) without prejudice to point (b) of Article 17(2), access to vocational education and training; (e) the situation of frontier workers in particular in cross-border regions; (f) post-recruitment assistance in general and information about where to obtain such assistance within and, if such information is available, outside the EURES network. Where appropriate, NCOs may make available and disseminate the information in cooperation with other information and advisory services and networks and appropriate bodies at national level, including those referred to in Article 4 of Directive 2014/54/EU. 5. NCOs shall exchange information on the mechanisms and standards referred to in Article 17(5) as well as on standards regarding data security and data protection of relevance for the common IT platform. They shall cooperate with each other and with the European Coordination Office, in particular with regard to complaints and job vacancies that are considered not to comply with those standards under national law. 6. Each NCO shall provide general support to the EURES Members and Partners regarding collaboration with their EURES counterparts in other Member States, including advice to the EURES Members and Partners on how to handle complaints relating to EURES job vacancies and recruitments, as well as on cooperation with relevant public authorities. If the information is available to the NCO, the outcome of complaints procedures shall be transmitted to the European Coordination Office. 7. The NCO shall promote collaboration with stakeholders such as the social partners, career guidance services, vocational training and higher education institutions, chambers of commerce, social services and organisations representing vulnerable groups on the labour market and organisations involved in apprenticeships and traineeships schemes. Article 10 Appointment of PES as EURES Members 1. Member States shall appoint the PES relevant for the activities in the EURES network as EURES Members. The Member States shall inform the European Coordination Office of those appointments. By virtue of their appointment, those PES shall enjoy a special status within the EURES network. 2. Member States shall ensure that, in their role as EURES Members, PES fulfil all obligations laid down in this Regulation and meet at least the minimum common criteria set out in Annex I. 3. PES may fulfil their obligations as EURES Members through organisations acting under the responsibility of the PES, on the basis of delegation, outsourcing or specific agreements. Article 11 Admission as EURES Members (other than PES) and as EURES Partners 1. Each Member State shall, without undue delay but at the latest by 13 May 2018, have in place a system to admit organisations to become EURES Members and Partners, to monitor their activities and their compliance with the applicable law when applying this Regulation and, where necessary, to revoke their admission. That system shall be transparent and proportionate, shall respect the principles of equal treatment for applicant organisations and due process of law and shall provide remedies sufficient to ensure effective legal protection. 2. For the purposes of the system referred to in paragraph 1, Member States shall establish the requirements and criteria for admitting EURES Members and Partners. Those requirements and criteria shall at least contain the minimum common criteria laid down in Annex I. Member States may establish additional requirements or criteria which are necessary for the purpose of a correct application of the rules applicable to the activities of employment services and the effective management of labour-market policies on their territory. 3. Organisations lawfully operating in a Member State may apply to become EURES Members, subject to the conditions laid down in this Regulation and to the system referred to in paragraph 1. An organisation applying to become a EURES Member shall, in its application, undertake to fulfil all the obligations addressed to Members under this Regulation, including to perform all tasks referred to in points (a), (b) and (c) of Article 12(2). 4. An organisation lawfully operating in a Member State may apply to become a EURES Partner, subject to the conditions laid down in this Regulation and to the system referred to in paragraph 1, provided that it duly justifies that it can fulfil no more than two of the tasks listed in points (a), (b) and (c) of Article 12(2), on the grounds of the scale, financial resources and nature of the services normally provided by the organisation or organisational structure, including being a not-for-profit organisation. An organisation applying to become EURES Partner shall, in its application, undertake to fulfil all the requirements to which EURES Partners are subject under this Regulation and at least one of the tasks referred to in points (a), (b) and (c) of Article 12(2). 5. Member States shall admit applicant organisations to become EURES Members or Partners if they fulfil the applicable criteria and requirements referred to in paragraphs 2, 3 and 4. 6. The NCOs shall inform the European Coordination Office of the systems referred to in paragraph 1, including the additional criteria and requirements as referred to in paragraph 2, of the EURES Members and Partners admitted in accordance with that system and of any refusal of admittance on the grounds of non-compliance with point 1 of Section 1 of Annex I. The European Coordination Office shall forward that information to the other NCOs. 7. Member States shall revoke the admission of EURES Members and Partners where they cease to fulfil the applicable criteria or requirements referred to in paragraphs 2, 3 and 4. The NCOs shall inform the European Coordination Office of any such revocation and the grounds therefor. The European Coordination Office shall forward that information to the other NCOs. 8. The Commission may, by means of implementing acts, adopt a template for the description of the national system and procedures for sharing information between Member States about the systems referred to in paragraph 1. Those implementing acts shall be adopted in accordance with the advisory procedure referred to in Article 37(2). Article 12 Responsibilities of the EURES Members and Partners 1. The EURES Members and Partners shall contribute to the EURES network regarding the tasks for which they are appointed in accordance with Article 10 or for which they are admitted in accordance with Article 11(3) and (4), or, for a transitional period in accordance with Article 40, and they shall fulfil their other obligations under this Regulation. 2. The EURES Members shall participate in the EURES network, including by fulfilling all of the following tasks and EURES Partners shall participate in the EURES network, including by fulfilling at least one of the following tasks: (a) contributing to the pool of job vacancies in accordance with point (a) of Article 17(1); (b) contributing to the pool of job applications and CVs in accordance with point (b) of Article 17(1); (c) providing support services to workers and employers in accordance with Articles 23 and 24, Article 25(1), Article 26 and, where relevant, Article 27. 3. The EURES Members and, where applicable, the EURES Partners, shall provide, for the purposes of the EURES portal, all job vacancies made publicly available with them as well as all job applications and CVs where the worker has consented to making the information available also to the EURES portal in accordance with Article 17(3). The second subparagraph of Article 17(1) and Article 17(2) shall apply to job vacancies made publicly available through the EURES Members and, where applicable, the EURES Partners. 4. The EURES Members and Partners shall designate one or more contact points, such as placement and recruitment offices, call centres and self-service tools in accordance with national criteria, where workers and employers can get support with clearance, access to support services, or both, in accordance with this Regulation. The contact points may also be based on staff exchange programmes, the detachment of liaison officers or involve common placement agencies. 5. The EURES Members and, where relevant, the EURES Partners, shall ensure that the contact points they have designated clearly indicate the scope of the support services provided to workers and employers. 6. In accordance with the principle of proportionality, Member States may, through their NCO, require the EURES Members and Partners to contribute to: (a) the collection of information and guidance to be published on the EURES portal referred to in Article 9(4); (b) the exchange of information as referred to in Article 30; (c) the programming cycle as referred to in Article 31; (d) the collection of data as referred to in Article 32. Article 13 Joint responsibilities In accordance with their respective roles and responsibilities, all organisations participating in the EURES network shall, in close cooperation with each other, seek to promote actively the opportunities that labour mobility in the Union offers and seek to enhance ways and means for workers and employers to enjoy mobility on a fair basis and to seize those opportunities at Union, national, regional and local level, including on a cross-border basis. Article 14 Coordination Group 1. The Coordination Group shall be composed of representatives at the appropriate level of the European Coordination Office and the NCOs. 2. The Coordination Group shall support the implementation of this Regulation by exchanging information and developing guidance. In particular, it shall advise the Commission on the templates referred to in Article 11(8) and Article 31(5), the draft technical standards and formats referred to in Article 17(8) and Article 19(6), and the uniform detailed specifications for data collection and analysis referred to in Article 32(3). 3. The Coordination Group may, inter alia, organise exchanges of best practices concerning the national admission systems referred to in Article 11(1) and the support services referred to in Articles 23 to 27. 4. The European Coordination Office shall organise the work of the Coordination Group and chair its meetings. It shall keep informed other relevant bodies or networks of the work of the Coordination Group. Representatives of the social partners at Union level shall have the right to attend the meetings of the Coordination Group. 5. The Coordination Group shall cooperate with the Board of the PES Network, in particular by informing it about the activities of the EURES network and exchanging best practices. Article 15 Common identity and the trade mark 1. The name EURES shall be used exclusively for activities within the EURES network in accordance with this Regulation. It shall be illustrated by a standard logo, the use of which is determined by a graphic design scheme adopted by the European Coordination Office. 2. The EURES service mark and logo shall be used by all organisations participating in the EURES network referred to in Article 7 in all their activities relating to the EURES network, to ensure a common visual identity. 3. Organisations participating in the EURES network shall ensure that the information and promotional material they provide is coherent with the overall communication activities, the common quality standards of the EURES network and the information coming from the European Coordination Office. 4. Organisations participating in the EURES network shall inform the European Coordination Office without delay of any abuse of the EURES service mark or logo by a third party or third country of which they become aware. Article 16 Cooperation and other measures 1. The European Coordination Office shall facilitate the cooperation between the EURES network and other Union information and advisory services and networks. 2. The NCO shall cooperate with the services and networks referred to in paragraph 1 at Union, national, regional and local level to achieve synergies and avoid overlaps, and, where appropriate, shall involve the EURES Members and Partners. 3. The NCOs shall facilitate the cooperation of the EURES network with the social partners at national level by ensuring a regular dialogue with the social partners in accordance with national law and practice. 4. Member States shall encourage close cooperation at cross-border level between regional, local and, where relevant, national actors, such as practices and services delivered in the framework of EURES cross-border partnerships. 5. Member States shall seek to develop one-stop-shop solutions for communication, including online communication, with workers and employers with regard to the common areas of EURES activity and the services and networks referred to in paragraph 1. 6. Member States shall examine with the Commission every possibility of giving priority to citizens of the Union when filling job vacancies, in order to achieve a balance between labour supply and demand within the Union. Member States may adopt all measures necessary for that purpose. CHAPTER III COMMON IT PLATFORM Article 17 Organisation of the common IT platform 1. To bring together job vacancies and job applications each Member State shall make available to the EURES portal: (a) all job vacancies made publicly available through PES as well as those provided by the EURES Members and, where relevant, the EURES Partners in accordance with Article 12(3); (b) all job applications and CVs available through PES as well as those provided by the other EURES Members and, where relevant, the EURES Partners, in accordance with Article 12(3), provided that the workers concerned have consented to making the information available to the EURES portal under the terms defined in paragraph 3 of this Article. With regard to point (a) of the first subparagraph, Member States may introduce a mechanism allowing employers to opt not to have a vacancy published on the EURES portal if the request is duly justified on the basis of the skills and competence requirements relating to the job. 2. When making available job vacancy data to the EURES portal, Member States may exclude: (a) job vacancies which due to their nature or to national rules are open only to citizens of a specific country; (b) job vacancies relating to categories of apprenticeships and traineeships which, having mainly a learning component, are part of national education systems or which are funded publicly as part of a Member State's active labour market policies; (c) other job vacancies as part of a Member State's active labour market policies. 3. The consent of workers referred to in point (b) of paragraph 1 shall be explicit, unambiguous, freely given, specific and informed. Workers may, at any time, withdraw their consent and require the deletion or modification of any or all of the data made available. Workers may choose from a number of options to restrict access to their data or to certain attributes. 4. With regard to workers who are minors, their consent shall be provided together with that of their parents or legal guardians. 5. Member States shall have in place the appropriate mechanisms and standards necessary for ensuring the intrinsic and technical quality of job-vacancy, job-application and CV data. 6. Member States shall ensure that the sources of data can be traced for the purpose of monitoring the quality of those data. 7. To enable the matching of job vacancies with job applications and CVs each Member State shall ensure that the information referred to in paragraph 1 is provided in accordance with a uniform system and in a transparent manner. 8. The Commission shall adopt, by means of implementing acts, the necessary technical standards and formats aimed at reaching the uniform system referred to in paragraph 7. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37(3). Article 18 Access at national level to the common IT platform 1. The EURES Members and Partners shall ensure that the EURES portal is clearly visible and easily searchable through all the job-search portals that they manage, whether at central, regional or local level, and that those portals are linked to the EURES portal. 2. The PES shall ensure that the organisations acting under their responsibility have a clearly visible link to the EURES portal on any web portals that they manage. 3. The EURES Members and Partners shall ensure that all job vacancies, job applications, and CVs made available on the EURES portal are easily accessible to their staff involved with the EURES network. 4. Member States shall ensure that the transfer of information on job vacancies, job applications and CVs referred to under Article 9(2)(a) is made through a single coordinated channel. Article 19 Automated matching through the common IT platform 1. Member States shall cooperate with each other and with the Commission regarding interoperability between national systems and the European classification developed by the Commission. The Commission shall keep the Member States informed about the development of the European classification. 2. The Commission shall adopt and update, by means of implementing acts, the list of skills, competences and occupations of the European classification. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37(3). Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. 3. For the purpose of automated matching through the common IT platform, each Member State shall, without undue delay but no later than three years after the adoption of the list referred to in paragraph 2, establish an initial inventory to map its national, regional and sectoral classifications to and from that list and, following the introduction of the use of the inventory on the basis of an application made available by the European Coordination Office, regularly update the inventory to keep it updated with the evolution of recruitment services. 4. Member States may choose to replace their national classifications with the European classification, once completed, or maintain their interoperable national classification systems. 5. The Commission shall provide technical and, where possible, financial support to Member States when they establish the inventory pursuant to paragraph 3 and to the Member States which choose to replace national classifications with the European classification. 6. The Commission shall adopt, by means of implementing acts, the technical standards and formats necessary for the operation of the automated matching through the common IT platform using the European classification and the interoperability between national systems and the European classification. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37(3). Article 20 Facilitated access mechanism for workers and employers 1. The EURES Members and Partners shall, upon request, assist workers and employers using their services with their registration on the EURES portal. That assistance shall be free of charge. 2. The EURES Members and Partners shall ensure that the workers and employers using their services have access to general information on how, when and where they can update, revise and withdraw the data concerned. CHAPTER IV SUPPORT SERVICES Article 21 Principles 1. Member States shall ensure that workers and employers are able to gain access, without undue delay, whether online or offline, to support services at national level. 2. Member States shall support the development of a coordinated approach at national level to support services. Specific regional and local needs shall be taken into account. 3. Support services for workers and employers as referred to in Article 22, Article 25(1), Article 26 and, where relevant, Article 27 shall be free of charge. Support services for workers as referred to in Article 23 shall be free of charge. Support services for employers as referred to in Article 24 may be subject to a fee. 4. Any fee charged for services which the EURES Members and, where relevant, the EURES Partners offer under this chapter shall not be higher than those applicable to other comparable services provided by the EURES Members and Partners. Where applicable, the EURES Members and Partners shall inform workers and employers of any cost involved in a clear and precise manner. 5. The EURES Members and Partners concerned shall clearly indicate to workers and employers the range of support services they provide, where and how those services are accessible and the conditions under which access is provided, using their information channels. That information shall be published on the EURES portal. 6. Without prejudice to Article 11(2), the EURES Members referred to in point (c)(ii) of Article 7(1) and EURES Partners may offer their services only online. Article 22 Access to basic information 1. The EURES Members and, where relevant, the EURES Partners shall provide workers and employers with basic information concerning the EURES portal, including the job-application and CV database, and the EURES network, including contact details of relevant EURES Members and Partners at national level, information on the recruitment channels that they use (e-services, personalised services, location of contact points) and the relevant web links, in an easily accessible and user-friendly manner. The EURES Members and, where relevant, the EURES Partners shall, where appropriate, refer workers and employers to another EURES Member or Partner. 2. The European Coordination Office shall support the development of basic information under this Article and assist Member States in ensuring adequate language coverage, taking into account the demands of the Member States' labour markets. Article 23 Support services for workers 1. The EURES Members and, where relevant, the EURES Partners shall offer, without undue delay, workers seeking employment the opportunity to access the services referred to in paragraphs 2 and 3. 2. Upon a worker's request, the EURES Members and, where relevant, the EURES Partners shall provide information and guidance on individual employment opportunities and, in particular, offer the worker the following services: (a) providing or referring to general information on living and working conditions in the country of destination; (b) giving assistance and guidance on obtaining the information referred to in Article 9(4); (c) where appropriate, providing assistance with the drawing up of job applications and CVs to ensure conformity with the European technical standards and formats referred to in Article 17(8) and Article 19(6), and with the uploading of such job applications and CVs on the EURES portal; (d) where appropriate, considering a possible placement within the Union as part of an individual action plan or supporting the drafting of an individual mobility plan as a means to reach a placement within the Union; (e) where appropriate, referring the worker to another EURES Member or Partner. 3. Upon a worker's reasonable request, the EURES Members and, where relevant, the EURES Partners shall provide further job-search assistance and other additional services, taking into account the worker's needs. Article 24 Support services for employers 1. The EURES Members and, where relevant, the EURES Partners shall offer, without undue delay, employers interested in recruiting workers from other Member States the opportunity to access the services referred to in paragraphs 2 and 3. 2. Upon an employer's request, the EURES Members and, where relevant, the EURES Partners shall provide information and guidance on recruitment opportunities and, in particular, offer them the following services: (a) providing information on specific rules relating to recruitment from another Member State and on factors which can facilitate such recruitment; (b) where appropriate, providing information on and assistance with the formulation of individual job requirements in a job vacancy and with ensuring its conformity with the European technical standards and formats referred to in Article 17(8) and Article 19(6). 3. Where an employer requests further assistance and there is a reasonable likelihood of recruitment within the Union, the EURES Members or, where relevant, the EURES Partners, shall provide further assistance and additional services, taking into account the employer's needs. Where requested, the EURES Members or, where relevant, the EURES Partners shall provide individual guidance on formulating requirements for vacancies. Article 25 Post-recruitment assistance 1. The EURES Members and, where relevant, the EURES Partners shall, upon the request of a worker or of an employer, provide: (a) general information on post-recruitment assistance such as training on intercultural communication, language courses and support with integration, including general information on employment opportunities for the members of a worker's family; (b) where possible, the contact details of organisations which offer post-recruitment assistance. 2. Without prejudice to Article 21(4), the EURES Members and Partners which directly provide post-recruitment assistance to workers or employers may do so for a fee. Article 26 Facilitated access to information on taxation, issues relating to work contracts, pension entitlement, health insurance, social security and active labour market measures 1. Upon the request of a worker or of an employer, the EURES Members and, where relevant, the EURES Partners shall refer requests for specific information on the rights relating to social security, active labour market measures, taxation, issues relating to work contracts, pension entitlement and health insurance to the national competent authorities and, if applicable, other appropriate bodies at national level supporting workers exercising their rights in the framework of the freedom of movement, including those referred to in Article 4 of Directive 2014/54/EU. 2. For the purpose of paragraph 1, the NCOs shall cooperate with the competent authorities at national level referred to in paragraph 1. Article 27 Support services in cross-border regions 1. Where, in cross-border regions, the EURES Members or Partners participate in specific cooperation and service structures, such as cross-border partnerships, they shall provide frontier workers and employers with information relating to the specific situation of frontier workers and of relevance for employers in such regions. 2. The tasks of the cross-border partnerships may include placement and recruitment services, the coordination of cooperation between the participating organisations and the carrying out of activities relevant for cross-border mobility, including information and guidance to frontier workers, with a specific focus on multilingual services. 3. Organisations other than the EURES Members and Partners participating in structures referred to in paragraph 1 shall not be considered to be part of the EURES network for reasons of their participation therein. 4. In the cross-border regions referred to in paragraph 1, Member States shall seek to develop one-stop-shop solutions for providing information to frontier workers and employers. Article 28 Access to active labour market measures A Member State shall not limit access to national active labour market measures providing workers with job-search assistance solely on the ground that a worker seeks that assistance in order to find employment on the territory of another Member State. CHAPTER V EXCHANGE OF INFORMATION AND PROGRAMMING CYCLE Article 29 Exchange of information on flows and patterns The Commission and the Member States shall monitor and make public labour-mobility flows and patterns in the Union on the basis of Eurostat statistics and available national data. Article 30 Exchange of information between Member States 1. Each Member State shall, in particular, collect and analyse gender-disaggregated information on: (a) labour shortages and labour surpluses on national and sectoral labour markets, paying particular attention to the most vulnerable groups in the labour market and the regions most affected by unemployment; (b) EURES activities at national and, where appropriate, cross-border level. 2. The NCOs shall be responsible for sharing the available information within the EURES network and contributing to the joint analysis. 3. Member States shall carry out the programming referred to in Article 31, taking into account the exchange of information and the joint analysis referred to in paragraphs 1 and 2 of this Article. 4. The European Coordination Office shall make practical arrangements to facilitate the exchange of information between the NCOs and the development of joint analysis. Article 31 Programming 1. The NCOs shall draw up annual national work programmes for the activities of the EURES network in their Member States. 2. The annual national work programmes shall specify: (a) the main activities to be carried out within the EURES network, at national level as a whole, and, where appropriate, at cross-border level; (b) the overall human and financial resources allocated for their implementation; (c) the arrangements for the monitoring and evaluation of the activities planned, and, where necessary, for updating them. 3. The NCOs and the European Coordination Office shall be given the opportunity to review together all draft national work programmes. Upon finalisation of that review, the national work programmes shall be adopted by the respective NCOs. 4. The representatives of the social partners at Union level participating in the Coordination Group shall be given the opportunity to comment on the draft national work programmes. 5. The Commission shall establish, by means of implementing acts, the necessary templates and procedures for the exchange of information on the national work programmes at Union level. Those implementing acts shall be adopted in accordance with the advisory procedure referred to in Article 37(2). Article 32 Data collection and analysis 1. Member States shall ensure that procedures are in place to collect data on the following areas of EURES activity carried out at national level: (a) information and guidance by the EURES network, on the basis of the number of contacts that the case handlers of the EURES Members and Partners have with workers and employers; (b) employment performance, including placement and recruitment resulting from EURES activity, on the basis of the number of vacancies, job applications, CVs handled and processed by case handlers of the EURES Members and Partners and the number of workers recruited in another Member State accordingly, as known to those case handlers or, where available, on the basis of surveys; (c) customer satisfaction with the EURES network, obtained, inter alia, through the use of surveys. 2. The European Coordination Office shall be responsible for collecting data about the EURES portal and the development of the cooperation on the clearance under this Regulation. 3. On the basis of the information referred to in paragraph 1 and within the areas of EURES activity specified in that paragraph, the Commission shall adopt, by means of implementing acts, the uniform detailed specifications for data collection and analysis to monitor and evaluate the functioning of the EURES network. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37(3). 4. The Commission shall be empowered to adopt delegated acts in accordance with the procedure referred to in Article 36 to modify the areas specified in paragraph 1 of this Article or add to that paragraph other areas of EURES activity undertaken at national level within the framework of this Regulation. Article 33 Reports on EURES activity Taking into account the information gathered as referred to in this Chapter, the Commission shall, every two years, submit a report on EURES activity to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions. Until submission of the report referred to in Article 35, the report referred to in the first subparagraph of this Article shall include a description on the state of play of the application of this Regulation. CHAPTER VI FINAL PROVISIONS Article 34 Protection of personal data The measures provided for in this Regulation shall be carried out in accordance with Union law on the protection of personal data, in particular Directive 95/46/EC and the national implementing measures in relation thereto, as well as Regulation (EC) No 45/2001. Article 35 Ex post evaluation By 13 May 2021, the Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions an ex post evaluation report of the operation and effects of this Regulation. That report may be accompanied by legislative proposals amending this Regulation. Article 36 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. It is of particular importance that the Commission follow its usual practice and carry out consultations with experts, including Member States' experts, before adopting those delegated acts. 2. The power to adopt delegated acts referred to in Article 32(4) shall be conferred on the Commission for a period of five years from 12 May 2016. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such an extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 32(4) may be revoked at any time by the European Parliament or by the Council. A decision of revocation shall put an end to the delegation of the power specified in that decision. It shall take effect on the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 32(4) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 37 Committee procedure 1. The Commission shall be assisted by the Committee EURES established by this Regulation. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 4 of Regulation (EU) No 182/2011 shall apply. 3. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 38 Amendments to Regulation (EU) No 1296/2013 1. Regulation (EU) No 1296/2013 is amended as follows: (a) Article 23 is deleted. (b) In Article 24, paragraph 2 is replaced by the following: 1.2. The EURES axis shall be open to all bodies, actors and institutions designated by a Member State or by the Commission which fulfil the conditions for participating in EURES, as set out in Regulation (EU) 2016/589 of the European Parliament and of the Council (*). Such bodies, actors and institutions shall include in particular: (a) national, regional and local authorities; (b) employment services; (c) social partner organisations and other interested parties. (*) Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers' access to mobility services and the further integration of labour markets and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (OJ L 107, 22.4.2016, p. 1)." 2. References to the deleted provision, as referred to in point (1)(a), shall be construed as references to Article 29 of this Regulation. 3. Point (1)(b) of this Article shall be without prejudice to applications submitted for financing under Regulation (EU) No 1296/2013 before 12 May 2016. Article 39 Amendments to Regulation (EU) No 492/2011 1. Regulation (EU) No 492/2011 is amended as follows: (a) Articles 11 and 12, Article 13(2), Articles 14 to 20 and Article 38 are deleted. (b) Article 13(1) is deleted with effect from 13 May 2018. 2. References to the deleted provisions shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex II. Article 40 Transitional provisions Organisations which are designated as EURES Partners in accordance with Article 3(c) of Implementing Decision 2012/733/EU or which provide limited services as the Associated EURES Partners in accordance with Article 3(d) of that Decision on 12 May 2016 may, by way of derogation from Article 11 of this Regulation, participate as EURES Members referred to in Article 7(1)(c)(ii) of this Regulation or as EURES Partners referred to in Article 7(1)(d) of this Regulation, until 13 May 2019, provided that they undertake to fulfil the relevant obligations under this Regulation. Where one of those organisations wishes to participate as a EURES Partner, it shall notify the NCO of the tasks that it will perform pursuant to Article 11(4) of this Regulation. The relevant NCO shall inform the European Coordination Office thereof. After expiry of the transitional period, the organisations concerned may, in order to remain within the EURES network, submit an application to that effect in accordance with Article 11 of this Regulation. Article 41 Entry into force 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. Article 12(3) and Article 17(1) to (7) shall apply from 13 May 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 13 April 2016. For the European Parliament The President M. SCHULZ For the Council The President J.A. HENNIS-PLASSCHAERT (1) OJ C 424, 26.11.2014, p. 27. (2) OJ C 271, 19.8.2014, p. 70. (3) Position of the European Parliament of 25 February 2016 (not yet published in the Official Journal) and Council decision of 15 March 2016. (4) Regulation (EU) No 492/2011 of the European Parliament and of the Council of 5 April 2011 on freedom of movement for workers within the Union (OJ L 141, 27.5.2011, p. 1). (5) Commission Implementing Decision 2012/733/EU of 26 November 2012 implementing Regulation (EU) No 492/2011 of the European Parliament and of the Council as regards the clearance of vacancies and applications for employment and the re-establishment of EURES (OJ L 328, 28.11.2012, p. 21). (6) See, in particular, judgments of the Court of Justice of 3 July 1986, Deborah Lawrie-Blum v Land Baden-WÃ ¼rttemberg, C-66/85, ECLI:EU:C:1986:284, paragraphs 16 and 17; of 21 June 1988, Steven Malcolm Brown v The Secretary of State for Scotland, C-197/86, ECLI:EU:C:1988:323, paragraph 21; and of 31 May 1989, I. Bettray v Staatssecretaris van Justitie, C-344/87, ECLI:EU:C:1989:226, paragraphs 15 and 16. (7) Judgment of the Court of Justice of 19 November 2002, BÃ ¼lent Kurz, nÃ © YÃ ¼ce v Land Baden-WÃ ¼rttemberg, C-188/00, ECLI:EU:C:2002:694. (8) Judgments of the Court of Justice of 26 February 1992, M. J. E. Bernini v Minister van Onderwijs en Wetenschappe, C-3/90, ECLI:EU:C:1992:89; and of 17 March 2005, Karl Robert Kranemann v Land Nordrhein-Westfalen, C-109/04, ECLI:EU:C:2005:187. (9) See, in particular, the judgment of the Court of Justice of 3 June 1986, R. H. Kempf v Staatssecretaris van Justitie, C-139/85, ECLI:EU:C:1986:223, paragraph 13. (10) Judgment of the Court of Justice of 26 February 1991, The Queen v Immigration Appeal Tribunal, ex parte Gustaff Desiderius Antonissen, C-292/89, ECLI:EU:C:1991:80. (11) OJ C 88, 27.3.2014, p. 1. (12) Decision No 573/2014/EU of the European Parliament and of the Council of 15 May 2014 on enhanced cooperation between Public Employment Services (PES) (OJ L 159, 28.5.2014, p. 32). (13) Council Regulation (EC) No 207/2009 of 26 February 2009 on the European Union trade mark (OJ L 78, 24.3.2009, p. 1). (14) Directive 2014/54/EU of the European Parliament and of the Council of 16 April 2014 on measures facilitating the exercise of rights conferred on workers in the context of freedom of movement for workers (OJ L 128, 30.4.2014, p. 8). (15) Regulation (EU) No 1296/2013 of the European Parliament and of the Council of 11 December 2013 on a European Union Programme for Employment and Social Innovation (EaSI) and amending Decision No 283/2010/EU establishing a European Progress Microfinance Facility for employment and social inclusion (OJ L 347, 20.12.2013, p. 238). (16) Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (OJ L 166, 30.4.2004, p. 1). (17) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regards to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (18) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (19) OJ C 222, 12.7.2014, p. 5. (20) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Minimum common criteria (as referred to in Articles 10(2) and 11(2)) Section 1 SERVICE DELIVERY 1. Commitment to have in place adequate mechanisms and procedures to verify and ensure full compliance with applicable labour standards and legal requirements, taking into account any existing licensing systems and authorisation schemes for employment services other than PES when delivering the services, including applicable data protection law and, where applicable, requirements and standards on quality of job vacancy data. 2. Ability and demonstrated capacity to offer services on clearance, support services, or both, as referred to in this Regulation. 3. Ability to provide services through one or more easily accessible channels, with at least an internet/website of the organisation accessible. 4. Ability and capacity to refer workers and employers to other EURES Members and Partners and/or bodies with expertise on free movement for workers. 5. Confirmation to adhere to the principle of free support services for workers in accordance with the second subparagraph of Article 21(3). Section 2 PARTICIPATION IN THE EURES NETWORK 1. Ability and commitment to ensure timely and reliable delivery of the data as referred to in Article 12(6). 2. Commitment to comply with the technical standards and formats for clearance and exchange of information under this Regulation. 3. Ability and commitment to contribute to the programming and reporting to the NCO as well as to provide information to the NCO on the service delivery and performance in accordance with this Regulation. 4. Existence of or commitment to ensuring the allocation of appropriate human resources for the respective tasks to be fulfilled. 5. Commitment to ensuring quality standards on staff and to register the staff for the relevant modules of the common training programme as referred to in point (a)(iii) of Article 8(1). 6. Commitment to use the EURES trade mark only for services and activities relating to the EURES network. ANNEX II Correlation table Regulation (EU) No 492/2011 This Regulation Article 11(1), first subparagraph Article 30(1), point (a) Article 11(1), second subparagraph Article 9(2), points (b) and (d), and 9(3) and Article 13 Article 11(2) Articles 9 and 10 Article 12(1)  Article 12(2)  Article 12(3), first subparagraph Article 9(4) Article 12(3), second subparagraph Article 18(1) and (2) Article 13(1) Article 12(3) and Article 17(1) to 17(6) Article 13(2) Article 17(7) to 17(8) Article 14(1)  Article 14(2)  Article 14(3)  Article 15(1) Article 10(1) and 10(2), Article 12(1) to 12(3) and Article 13 Article 15(2) Article 9(3), point (a), and Article10(1) Article 16  Article 17(1) Article 30 Article 17(2) Article 16(6) Article 17(3) Article 33 Article 18 Article 7(1), point (a) Article 19(1) Article 8 Article 19(2)  Article 20 Article 8(1), point (a)(iii) and (v), and Article 9(3), point (b) Article 38 